This is a divorce action in which defendant in error was awarded a divorce absolute and alimony, and from which judgment plaintiff in error has appealed. On the 7th day of March, 1922, this court made an order directing plaintiff in error to pay defendant in error $250 alimony pendente lite, and the further sum of $150 on the 1st day of each month until final determination of the action. Plaintiff in error has failed to comply with this order, and has failed to make a sufficient showing for not so doing, and is in contempt. The defendant in error moves the court to dismiss the appeal on authority of Spradling v. Spradling, 74 Oklahoma, 181 P. 148, and Hansing v. Hansing, 76 Okla. 34, 183 P. 978.
Upon authority of the above cases, the appeal is dismissed.
HARRISON, C. J., and JOHNSON, KENNAMER, and NICHOLSON, JJ., concur.